                                 MINUTE ORDER



 CASE NUMBER:             CIVIL NO. 18-00312 LEK-KJM
 CASE NAME:               Susan Wadas v. Delta Air Lines, Inc.,


       JUDGE:      Leslie E. Kobayashi            DATE:             3/18/2020


COURT ACTION: EO: COURT ORDER REGARDING DEFENDANT’S MOTION
FOR SUMMARY JUDGMENT

       On January 22, 2020, Defendant Delta Air Lines, Inc. (“Defendant”) filed a
Motion for Summary Judgment (“Motion”). [Dkt. no. 77.] The Motion is currently
scheduled for hearing on April 10, 2020. [Dkt. no. 79.] Based on the hearing date,
Plaintiff Susan Wadas’s (“Plaintiff”) memorandum in opposition to the Motion and
supporting materials are due by March 20, 2020. See Local Rule LR7.2.

       On March 16, 2020, Defendant’s counsel submitted a letter to the magistrate
judge, stating the parties were “jointly request[ing] a continuance of the trial date and all
unexpired deadlines, including the hearing on Defendant’s Motion for Summary
Judgment.” [Dkt. no. 83.] A status conference to discuss this request is set before the
magistrate judge on March 23, 2020. [Dkt. no. 84.] On March 18, 2020, Plaintiff’s
counsel submitted a letter to this Court stating counsel have agreed to postpone Plaintiff’s
deadline for her opposition materials to the Motion. [Dkt. no. 85 at 1.]

       In light of counsel’s representations, Defendant’s Motion is HEREBY DEEMED
WITHDRAWN. The withdrawal of the Motion is WITHOUT PREJUDICE to the
renewal of the Motion by the filing of a one-page notice. A new hearing date and/or a
briefing schedule will then be issued. At the March 23, 2020 status conference, the
magistrate judge will issue a deadline for Defendant’s filing of the one-page notice.

       The dispositive motions deadline in this case expired on January 22, 2020.
[Second Amended Rule 16 Scheduling Order, filed 10/31/19 (dkt. no. 72), at ¶ 7.]
Therefore, only Defendant’s notice that it is renewing the Motion may be filed. No other
dispositive motions may be filed, unless the filing party obtains an amendment of the
operative scheduling order by filing a motion pursuant to Fed. R. Civ. P. 16(b)(4).

       IT IS SO ORDERED.


Submitted by: Agalelei Elkington, Courtroom Manager
